Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 1, 2020

                                      No. 04-20-00330-CV

               IN RE J.O.H., A.F.B., H.R., J.J.R., AND A.L.D., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00260
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

        On August 20, 2020, we ordered court reporter Angelica Jimenez to file her portion of
the reporter’s record by August 31, 2020. In that order, we advised Ms. Jimenez that if she was
not responsible for any portion of the record, she must file a notification stating such. On August
31, 2020, Ms. Jimenez filed a notification stating she was not responsible for any portion of the
reporter’s record. Accordingly, the appellate record is complete. The appellant’s brief is due by
September 21, 2020. See TEX. R. APP. P. 38.6(a).



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court